


110 HR 850 IH: IRS Illegal Immigrant Information Act

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 850
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and Labor and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a
		  procedure for determining whether individuals who are not authorized to be
		  employed in the United States are so employed.
	
	
		1.Short titleThis Act may be cited as the
			 IRS Illegal Immigrant Information Act
			 of 2007.
		2.Procedure for
			 determining whether individuals who are not authorized to be employed in the
			 United States are so employed
			(a)In
			 generalSubsection (i) of
			 section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality
			 and disclosure of returns and return information) is amended by adding at the
			 end the following new paragraph:
				
					(9)Disclosure of
				employment information to secretary of homeland security
						(A)In
				generalDuring December of each calendar year, the Secretary of
				Homeland Security shall submit electronically a request to the Secretary for
				the information described in subparagraph (B)(ii) with respect to each
				individual who had been authorized to be employed in the United States during
				any prior calendar year but who was not so authorized as of December 31 of the
				immediately preceding calendar year. Such request shall specify—
							(i)the name and TIN of the individual,
				and
							(ii)the taxable period or periods for which the
				information is requested.
							(B)Disclosure of
				employment information
							(i)In
				generalNot later than the
				first March 5 following the receipt by the Secretary of such request, the
				Secretary shall electronically disclose return information described in clause
				(ii) to officers and employees of the Department of Homeland Security who are
				personally and directly engaged in the enforcement of the Immigration and
				Nationality Act.
							(ii)Information to
				be disclosedThe information described in this clause with
				respect to any individual is—
								(I)such individual’s mailing address,
								(II)the total amount
				of wages (as defined in section 3121(a)) paid to such individual during the
				period or periods specified in subparagraph (A)(ii), and
								(III)the name,
				address, and employer identification number of each employer paying such wages
				during such period or periods.
								(C)Refunds, etc.
				withheldNo refund of any tax imposed by this title shall be
				made, and no credit under section 32 (relating to earned income credit) shall
				be allowed, to any individual for any taxable year during any portion of which
				such individual is employed in the United States without being authorized to be
				so employed.
						(D)Notice to
				employer and employeeIf the
				Secretary of Homeland Security receives information under this paragraph
				indicating that an individual was employed in the United States after the
				expiration of the individual’s authority to be so employed, such Secretary
				shall (within 7 business days after receiving such information) notify in
				writing such individual and each person or entity who was an employer of such
				individual after such expiration that such individual is not authorized to be
				employed in the United States and that the individual’s employment with the
				employer should be terminated not later than the 30th day after the date of the
				notice. Such notice shall also describe—
							(i)the employer’s
				obligations under this paragraph,
							(ii)the employee’s right under this paragraph
				to contest the determination that the employee is not authorized to be employed
				in the United States, and
							(iii)the procedure
				under this paragraph for contesting such determination.
							(E)Employee’s right
				to contest
							(i)Notice to
				employeeIf any employer
				receives such a notice from the Secretary of Homeland Security with respect to
				an employee, the employer shall, within 3 business days after the date the
				employer received such notice, provide a copy of such notice to the
				employee.
							(ii)Right to
				contestAn employee may contest the accuracy of such notice
				during the 30-day period beginning on the date that the employer provided the
				notice under clause (i) to the employee.
							(iii)Contest
				procedureIf, during such 30-day period, the employee provides
				the employer with information substantiating such employee’s claimed
				authorization to be employed in the United States, the employer shall, in such
				form and manner as the Secretary of Homeland Security shall prescribe, provide
				to such Secretary—
								(I)the employee’s name, address, and taxpayer
				identification number,
								(II)the employer’s
				name, address, telephone number, and employer identification number, and
								(III)the information provided by the employee to
				the employer substantiating such employee’s authorization to be employed in the
				United States.
								(F)Verification from
				department of homeland securityWithin 7 business days after
				receiving such information, the Secretary of Homeland Security shall
				electronically notify the Secretary, and shall notify the employer and employee
				in writing, as to whether the employee is authorized to be employed in the
				United States.
						(G)Suspension of
				obligation to terminate employment until response received
							(i)In
				generalExcept as provided in clause (ii), if the employee meets
				the requirement of subparagraph (E)(iii), the employer’s obligation to
				terminate the employment of such employee shall be suspended until the employer
				receives the notice described in subparagraph (F).
							(ii)Timely response
				not receivedIf the employer does not receive such notice before
				the 30th day after the close such 30-day period, the employer shall so notify
				the Secretary of Homeland Security.
							(H)Rebuttable
				presumption of violation of the Immigration and Nationality Act
							(i)In
				generalA rebuttable presumption is created that the employer has
				violated section 274A(a)(1)(A) of the Immigration and Nationality Act
				if—
								(I)the employer
				employs an individual with respect to whom a notice is received under
				subparagraph (D) after the 30 days described in such subparagraph,
								(II)the employer
				fails to notify the Secretary as required by subparagraph (G)(ii) and employs
				such individual, or
								(III)the employer
				refers the individual for employment after receiving a notice under
				subparagraph (D) with respect to such individual.
								(ii)Exceptions
								(I)Suspension
				periodClause (i)(I) shall not apply during the suspension period
				described in subparagraph (G)(i)
								(II)Notice from
				secretary of homeland securityClause (i) shall cease to apply
				with respect to an individual after the date that the employer is notified by
				the Secretary of Homeland Security that such individual is authorized to be
				employed in the United States.
								(I)Special
				rules
							(i)Protection from
				liabilityNo employer shall be civilly or criminally liable under
				any law for any action taken in good faith reliance on information provided by
				the Secretary or the Secretary of Homeland Security with respect to any
				individual’s eligibility to be employed in the United States.
							(ii)Timely mailing
				treated as timely noticeRules similar to the rules of section
				7502 shall apply for purposes of this section.
							(iii)Last known
				address of employeeAny notice required to be provided to an
				employee under this section shall be sufficient if mailed to the employee at
				the last known address of the employee.
							(iv)Employment-based
				visasFor purposes of this
				section, the determination of whether an individual is authorized to be
				employed in the United States includes whether the individual has an immigrant
				visa issued pursuant to the numerical limitation under section 203(b) of the
				Immigration and Nationality Act (8 U.S.C. 1153(b)) (relating to
				employment-based
				visas).
							.
			(b)Conforming
			 amendmentParagraph (4) of section 6103(p) of such Code is
			 amended by striking (5) or (7) each place it appears and
			 inserting (5), (7), or (9).
			(c)Effective
			 dateThe amendments made by this section shall apply to requests
			 made in calendar years beginning after the date of the enactment of this
			 Act.
			
